                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 1 of 9 Page ID #:57



                                      1 Marcos D. Sasso (State Bar No. 228905)
                                        sassom@ballardspahr.com
                                      2 BALLARD SPAHR LLP
                                        2029 Century Park East, Suite 800
                                      3 Los Angeles, CA 90067-2909
                                        Telephone: 424.204.4400
                                      4 Facsimile: 424.204.4350

                                      5 Attorneys for Defendant
                                         Capital One Bank (USA), N.A.
                                      6 erroneously sued as Capital One Bank
                                        (U.S.A.), N.A., assignee of HSBC Bank
                                      7 Nevada, N.A.

                                      8

                                      9                          UNITED STATES DISTRICT COURT

                                     10                         CENTRAL DISTRICT OF CALIFORNIA

                                     11                                SOUTHERN DIVISION
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   ERIC HATTEBERG, an individual,         Civil Action No. 8:19-cv-01425-DOC-
    Telephone: 424.204.4400




                                                                                 KESx
       Ballard Spahr LLP




                                     13                            Plaintiffs,
                                                                                 DEFENDANT CAPITAL ONE
                                     14            vs.                           BANK (USA), N.A.’S NOTICE OF
                                                                                 MOTION AND MOTION TO
                                     15   CAPITAL ONE BANK (U.S.A.), N.A.,       DISMISS THE COMPLAINT;
                                          assignee of HSBC Bank Nevada, N.A.     MEMORANDUM OF POINTS AND
                                     16                                          AUTHORITIES
                                                                   Defendant.
                                     17                                          Date: November 25, 2109
                                                                                 Time: 9:00 a.m.
                                     18
                                                                                 Courtroom: 9D
                                     19                                          Judge: Hon. David O. Carter
                                     20
                                                                                 Action Filed:
                                     21                                          Trial Date: None Set
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          DMEAST #38779221 v6

                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 2 of 9 Page ID #:58



                                      1            TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
                                      2   RECORD:
                                      3            PLEASE TAKE NOTICE THAT on Monday November 25, 2019 at
                                      4   9:00 a.m., or as soon thereafter as the matter may be heard, in Courtroom 9D of the
                                      5   United States District Court, Central District of California, located at Ronald
                                      6   Reagan Federal Building, United States Courthouse, 411 West Fourth Street, Santa
                                      7   Ana, CA, 92701 the Honorable Judge David O. Carter presiding, Defendant Capital
                                      8   One Bank (USA) N.A. (“Capital One”) will and hereby does move this Court for an
                                      9   order, pursuant to Federal Rule of Civil Procedure 12(b)(6), dismissing Plaintiff
                                     10   Eric Hatteberg’s (“Plaintiff”) Compliant.
                                     11            The motion seeks dismissal of Plaintiff’s Complaint, and each claim therein,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   for failure to state a claim as a matter of law. Plaintiff’s first claim for violation of
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) as a
                                     14   matter of law because Capital One is not a debt collector as defined in the statute.
                                     15   Plaintiff’s second claim for violation of the Telephone Consumer Protection Act 47
                                     16   U.S.C. 227 et seq. (“TCPA”) fails as a matter of law because Plaintiff has not
                                     17   sufficiently alleged that that Capital One used an Automatic Telephone Dialing
                                     18   System (“ATDS”).
                                     19            This motion is based upon this Notice of Motion and Motion, the below
                                     20   Memorandum of Points and Authorities, all of the papers on file in this action, and
                                     21   such other and further evidence or argument that the Court may consider.
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          DMEAST #38779221 v6              1
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 3 of 9 Page ID #:59



                                      1            This motion is made following the conference of counsel pursuant to L.R. 7-3
                                      2   which took place on October 8, 2019.
                                      3                                                Respectfully submitted,
                                      4   DATED: October 9, 2019                       BALLARD SPAHR LLP
                                      5                                                /s/ Marcos D. Sasso
                                                                                         Marcos D. Sasso
                                      6
                                                                                       Attorneys for Defendant
                                      7                                                Capital One Bank (USA), N.A.
                                      8

                                      9
                                     10

                                     11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          DMEAST #38779221 v6              2
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 4 of 9 Page ID #:60



                                      1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                      2   I.       PRELIMINARY STATEMENT
                                      3            Plaintiff Eric Hatteberg (“Plaintiff”) alleges that Defendant Capital One Bank
                                      4   (USA), N.A.1 (“Capital One”) violated the Telephone Consumer Protection Act 47
                                      5   U.S.C. 227 et seq. (“TCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C.
                                      6   § 1692 et seq. (“FDCPA”) by placing calls to him.
                                      7            Both claims fail as a matter of law. Plaintiff’s FDCPA claim fails because
                                      8   Plaintiff concedes that Capital One is not a debt collector as defined in the statute.
                                      9   Plaintiff’s TCPA claim fails because Plaintiff has not sufficiently alleged that that
                                     10   Capital One used an Automatic Telephone Dialing System (“ATDS”).
                                     11            For the foregoing reasons and those set forth in greater detail below,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   Plaintiff’s Complaint should be dismissed.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   II.      STATEMENT OF FACTS
                                     14            Plaintiff alleges Capital One is the originator and servicer of his unsecured
                                     15   credit card account. (Compl. ¶ 13.) Plaintiff argues that Capital One attempted to
                                     16   collect his debt and failed to provide him with an original signed copy of his card
                                     17   member agreement is in violation of the FDCPA. (See generally Compl.)
                                     18            Plaintiff further alleges Capital One placed calls to his cell phone using an
                                     19   ATDS in an attempt to collect on a pre-existing debt after he asked for calls to stop.
                                     20   (See Compl. ¶¶ 26-30, 66.) Based on these allegations, Plaintiff contends Capital
                                     21   One violated the TCPA.
                                     22   III.     ARGUMENT
                                     23            A.           Standard of Review
                                     24            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)
                                     25   challenges whether the complaint states a claim upon which relief may be granted.
                                     26   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                     27   1
                                                   Defendant was erroneously named in the Complaint as Capital One Bank
                                     28            (U.S.A.), N.A., assignee of HSBC Bank Nevada, N.A.
                                          DMEAST #38779221 v6              1
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 5 of 9 Page ID #:61



                                      1   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
                                      2   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                      3   556 (2007)).
                                      4            In evaluating a motion to dismiss, the Court is not required to consider
                                      5   unsupported legal conclusions or legal conclusions disguised as factual allegations.
                                      6   Iqbal, 556 U.S. at 679.
                                      7            B.           Plaintiff’s FDCPA Claim Fails as a Matter of Law
                                      8            Congress enacted the FDCPA with the goal of eliminating abusive, deceptive
                                      9   or unfair debt collection practices by debt collectors. See Pollice v. Nat’l Tax
                                     10   Funding, L.P., 225 F.3d 379, 400 (3d Cir. 2000). To state a claim for violations of
                                     11   the FDCPA, the plaintiff must plead facts sufficient to establish: (1) the defendant is
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   a “debt collector” as defined by the FDCPA; and (2) the defendant has engaged in
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   an act or omission prohibited by the FDCPA. See Boosahda v. Providence Dane,
                                     14   LLC, No. 10-1933, 2012 WL 268345, at *1 n. 3 (4th Cir. Jan. 31, 2012); 15 U.S.C.
                                     15   § 1692a(6).
                                     16            Whether a defendant is a “debt collector” as defined by the FDCPA is a
                                     17   question of law, appropriate for resolution at the motion to dismiss stage. Rispoli v.
                                     18   Bank of Am., No. C11-362RAJ, 2011 U.S. Dist. LEXIS 85053, at *7 (W.D. Wash.
                                     19   July 1, 2011) (“As a matter of law a ‘debt collector’ under the FDCPA cannot be a
                                     20   consumer’s creditor.”); see also Pollice, 225 F.3d at 403.
                                     21            The FDCPA defines a “debt collector” as:
                                     22                               [A]ny person who uses any instrumentality of
                                     23                         interstate commerce or the mails in any business the
                                     24                         principal purpose of which is the collection of any debts,
                                     25                         or who regularly collects or attempts to collect, directly or
                                     26                         indirectly, debts owed or due or asserted to be owed or due
                                     27                         another. Notwithstanding the exclusion … the terms
                                     28                         includes any creditor who, in the process of collecting his
                                          DMEAST #38779221 v6              2
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 6 of 9 Page ID #:62



                                      1                         own debts, uses any name other than his own which would
                                      2                         indicate that a third person is collecting or attempting to
                                      3                         collect such debts.
                                      4   15 U.S.C. § 1692a(6).
                                      5            The FDCPA expressly states that:
                                      6                         debt collector” does not include “any person collecting or
                                      7                         attempting to collect any debt owed or due to the extent
                                      8                         such activity … (ii) concerns a debt which was originated
                                      9                         by such person; [or] (iii) concerns a debt which was not in
                                     10                         default at the time it was obtained by such person ….
                                     11   15 U.S.C. § 1692a(6)(F) (emphasis added).
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12            As a result, “[c]reditors – as opposed to ‘debt collectors’ – generally are not
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   subject to the FDCPA.” Pollice, 225 F.3d at 403 (citing Aubert v. Am. Gen. Fin.,
                                     14   Inc., 137 F.3d 976, 978 (7th Cir. 1998)); accord Henson v. Santander Consumer
                                     15   USA Inc., 137 S.Ct. 1718, 1721, (2017) (holding a “creditor” does not qualify as a
                                     16   “debt collector” subject to the FDCPA); Schlegel v. Wells Fargo Bank, NA, 720
                                     17   F.3d 1204, 1208-10 (9th Cir. 2013) (affirming dismissal of an FDCPA claim against
                                     18   Wells Fargo where the plaintiffs failed to plausibly allege that the principal purpose
                                     19   of Wells Fargo’s business was debt collection or that Wells Fargo regularly
                                     20   attempted to collect debts owed to someone other than Wells Fargo); Pratap v.
                                     21   Wells Fargo Bank, N.A., 63 F. Supp. 3d 1101, 1113 (N.D. Cal. 2014) (“Wells Fargo
                                     22   is not a ‘debt collector’ within the meaning of the FDCPA because it was attempting
                                     23   to collect its own debt.” (emphasis added); Maguire v. Citicorp. Retail Servs., Inc.,
                                     24   147 F.3d 232, 235 (2d Cir. 1998) (“As a general matter, creditors are not subject to
                                     25   the FDCPA.”).
                                     26            Specifically, because the primary purpose of a lending institution is to lend
                                     27   money or credit and not to collect debts, such institutions cannot fall within the
                                     28   definition of a “debt collector” as defined by the FDCPA. See Pollice, 225 F.3d at
                                          DMEAST #38779221 v6              3
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 7 of 9 Page ID #:63



                                      1   403; Aubert, 137 F.3d at 978 (“Creditors who collect in their own name and whose
                                      2   principal business is not debt collection … are not subject to the [FDCPA].”).
                                      3            While Plaintiff conclusory alleges that Capital One is a debt collector for
                                      4   third-party investors, he simultaneously concedes that Capital One originates and
                                      5   services its own debt. See Comp. ¶¶ 14-15. Thus, Plaintiff concedes that Capital
                                      6   One is not a debt collector under the FDCPA, and his claim fails.2
                                      7            This pleading deficiency cannot be cured through an amendment to the
                                      8   Complaint because the ‘principal purpose’ of a credit card company such as Capital
                                      9   One is not debt collection. See, e.g., Davidson v. Capital One Bank (USA) N.A., 797
                                     10   F.3d 1309 (11th Cir. 2015) (affirming district court’s dismissal of complaint and
                                     11   finding Capital One is not a debt collector subject to FDCPA liability); Smith v.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   Capital One Fin. Corp., No. C 11-03425, 2012 U.S. Dist. LEXIS 66445 at *6-8
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   (C.D. Cal. May 11, 2012) (dismissing FDCPA claim against Capital One and noting
                                     14   “a company that extends a consumer credit line (e.g., a credit card company) is in
                                     15   the business of extending credit, not the business of collecting debts.”); Cooper v.
                                     16   Pressler & Pressler, LLP, 912 F. Supp. 2d 178, 185-86 (D.N.J. 2012) (collecting
                                     17   cases) (recognizing Capital One is a creditor not a debt collector); see also Wyman
                                     18   v. Wells Fargo Bank, N.A., No. C 18-03236, 2018 U.S. Dist. LEXIS 121109, at *6
                                     19   (N.D. Cal. July 19, 2018) (finding amendment would be futile because defendant is
                                     20   not a debt collector).
                                     21            Because Capital One is not a “debt collector,” Plaintiff’s FDCPA claim
                                     22   should be dismissed with prejudice.
                                     23            C.           Plaintiff Fails to State a Claim for Violation of the TCPA
                                     24            To advance his TCPA claim, Plaintiff must set forth facts that support three
                                     25
                                          2
                                     26            Even if Plaintiff were not to concede this fact, it is indisputable that Capital
                                                   One is collecting on debt it extended to him. Indeed, the exhibits attached to
                                     27            the Complaint make plain that the disputes between the parties are related to
                                     28            a Capital One account.
                                          DMEAST #38779221 v6              4
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 8 of 9 Page ID #:64



                                      1   elements: (1) the defendant called a cellular telephone number; (2) using an
                                      2   automatic telephone dialing system [i.e., an ATDS]; (3) without the recipient's prior
                                      3   express consent. 47 U.S.C. § 227(b)(1)(A)(iii)).
                                      4            The TCPA defines an ATDS as “equipment which has the capacity − (A) to
                                      5   store or produce telephone numbers to be called, using a random or sequential
                                      6   number generator; and (B) to dial such numbers.” Id. § 227(a)(1). “[F]actual
                                      7   allegations beyond mere statutory language are required” to satisfy the pleading
                                      8   requirement of establishing an ATDS was used. Bodie v. Lyft, Case No. 3:16-cv-
                                      9   02558-L-NLS, 2019 U.S. Dist. LEXIS 9800, **4-5 (S.D. Cal. Jan. 15, 2019).
                                     10            Plaintiff provides no such factual allegation. Instead, he merely states,
                                     11   without any factual support, that Capital One used an ATDS. See, e.g. Compl. ¶¶ 26,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12   28, 29, 66, 77.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            Merely invoking the acronym and using the words “automated” – as Plaintiff
                                     14   has here – is inadequate. These words amount to nothing more than conclusory
                                     15   legal assertions, devoid of the necessary factual allegations that an ATDS was used.
                                     16   Courts have repeatedly dismissed TCPA claims in cases involving similar
                                     17   conclusory ATDS allegations. See, e.g., Bodie, 2019 U.S. Dist. LEXIS 9800, at *5
                                     18   (“The FAC merely parrots statutory definition of an ATDS alleging . . . [and] is
                                     19   devoid of any facts that could support a reasonable inference that Lyft used an
                                     20   ATDS to send the subject text messages.”); Armstrong v. Investor’s Bus. Daily, Inc.,
                                     21   Case No. CV 18-2134-MWF (JPRx), 2018 U.S. Dist. LEXIS 216246, *12-13 (C.D.
                                     22   Cal. Dec. 21, 2018) (holding that ATDS allegations were insufficient as mere
                                     23   recitation of statute). The same result should obtain here – Plaintiff’s TCPA claim
                                     24   should be dismissed for failure to adequately allege an ATDS was used.
                                     25

                                     26

                                     27

                                     28
                                          DMEAST #38779221 v6              5
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
                                    Case 8:19-cv-01425-DOC-KES Document 9 Filed 10/09/19 Page 9 of 9 Page ID #:65



                                      1   IV.      CONCLUSION
                                      2            For all of the foregoing reasons, Plaintiff’s Complaint should be dismissed
                                      3   with prejudice.
                                      4   DATED: October 9, 2019                        BALLARD SPAHR LLP
                                      5                                                 /s/ Marcos D. Sasso
                                                                                          Marcos D. Sasso
                                      6
                                                                                        Attorneys for Defendant
                                      7                                                 Capital One Bank (USA), N.A.
                                      8

                                      9
                                     10

                                     11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                     12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          DMEAST #38779221 v6              6
                                          DEFENDANT CAPITAL ONE BANK (USA), N.A. MOTION TO DISMISSTHE COMPLAINT
